Citation Nr: 0121122	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  98-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to February 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in August 1997 by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.


FINDING OF FACT

The veteran likely has PTSD attributable to his experiences 
during military service in Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. 
§ 1110, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from PTSD that 
began during, or as a result of, his military service.  
Specifically, the veteran contends that his currently 
diagnosed PTSD resulted from certain traumatic experiences in 
Vietnam, such as participating in graves registration duties 
(at which time he claimed to see mutilated dead bodies), 
witnessing the gang rape of a Vietnamese woman, and 
inadvertently striking a Vietnamese boy while driving a 
truck.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The veteran's service personnel records reveal that he served 
in Vietnam, primarily as a truck driver with the 4th Supply 
and Transportation Battalion and the 446th Transportation 
Company, from August 1969 to August 1970.  Records obtained 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) show that unnamed personnel from the 4th 
Supply and Transportation Battalion were engaged in graves 
registration duties during the time that the veteran was 
assigned to that unit.  These records did not include any 
documentation concerning the gang rape of a Vietnamese woman 
or a truck accident involving a Vietnamese boy.

The veteran's service medical records (SMRs) are devoid of 
any indication that he complained of, was diagnosed with, or 
treated for, PTSD or other psychiatric disability.

The post-service medical records include VA mental health 
clinic records showing that the veteran began to have 
psychiatric problems in about February 1997.  A May 1997 VA 
hospital discharge summary includes the following diagnosis:  
"[d]epression; the patient wants to rule out post-traumatic 
stress disorder."  

A July 1997 VA psychiatry note recounts the veteran's 
complaints of psychological distress, including the re-
experiencing of traumatic events from Vietnam.  After 
examination of the veteran, the examiner's diagnoses included 
the following:  prolonged PTSD, severe; major depression, 
secondary to PTSD; generalized anxiety disorder, secondary to 
PTSD; dissociative disorder, secondary to PTSD; agoraphobic 
disorder, secondary to PTSD; and panic disorder, secondary to 
PTSD.  The examiner commented that the veteran had symptoms 
of PTSD including those of persistent re-experiencing, 
persistent avoidance, and increased arousal.

A VA PTSD examination report, prepared later in July 1997, 
includes a review of the veteran's medical history, history 
of traumatic experiences in Vietnam, complaints, and 
symptoms.  The veteran's graves registration duties were 
specifically noted.  The diagnoses included mild PTSD.

An April 1998 VA psychiatry note shows that the veteran 
continued to complain of various symptoms due to his PTSD.  
The examiner opined that 

[h]is psychoneurotic symptoms are of such 
severity that they prevent him from 
obtaining [and] maintaining meaningful[,] 
gainful[,] and substantial employment or 
maintaining meaningful relationships with 
others.  It is the writer's medical 
opinion that his symptoms are clearly the 
consequence of his experiences in 
[Vietnam] and that he is totally and 
permanently disabled secondary to PTSD 
and it's [sic] associated disorders as 
assessed on 7-7-79.   

An April 1999 VA PTSD assessment summary recounts the 
veteran's history and complaints.  The veteran's duties in 
graves registration were noted.  The veteran's stressors were 
identified as emanating from his experiences in Vietnam.  The 
examiner reported that several psychological tests were 
administered.  The diagnostic impression was chronic PTSD.

VA clinical records for the period June 1999 to November 2000 
reveal that the veteran was seen on a regular basis for 
therapy and treatment of PTSD.

After review of the evidence summarized above, and the 
applicable laws and regulations, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, 
service connection for PTSD is warranted.  The Board observes 
that since 1997, the veteran has been consistently diagnosed 
with PTSD in accordance with the requirements 38 C.F.R. 
§ 4.125(a).  Moreover, several VA medical records indicate 
that his PTSD is related to traumatic events experienced 
during service.  At least one of the veteran's claimed 
stressors - participation in graves registration duty - has 
been corroborated by independent evidence in the form of unit 
histories provided by the USASCRUR.  Although this evidence 
does not specifically identify the veteran by name as 
participating in grave registration duties, neither does it 
identify the names of any specific individual.  The unit 
history report for the 4th Supply and Transportation 
Battalion states only that there were "two men assisting in 
graves registration work" at the time that the veteran was 
assigned to that unit.  Thus, although the veteran is not 
specifically identified as participating in graves 
registration, neither is his participation excluded.  Under 
the circumstances of this case, the Board finds that when 
this independent evidence is viewed in a light most favorable 
to the claimant, the evidence of record is sufficient to 
corroborate the veteran's claimed in-service stressor.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997) (VA's 
insistence "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process, defines 'corroboration' far too 
narrowly").  

Therefore, as there is an approximate balance of positive and 
negative evidence, the Board concludes the veteran should be 
afforded the benefit of the doubt and awarded service 
connection for PTSD.  See 38 U.S.C.A. § 5107 (West Supp. 
2001). 


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


